FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 ALICE MENDOZA, an individual,                     No. 14-55651
               Plaintiff-Appellant,
                                                     D.C. No.
                     v.                           2:13-cv-02543-
                                                    GW-MAN
 THE ROMAN CATHOLIC ARCHBISHOP
 OF LOS ANGELES, a corporation sole,
 on behalf of and for the benefit of              ORDER AND
 Nativity Church, without prejudice                OPINION
 as to Canon Law Erroneously Sued
 as Archdiocese of Los Angeles,
                  Defendant-Appellee.


        Appeal from the United States District Court
           for the Central District of California
         George H. Wu, District Judge, Presiding

                    Submitted April 6, 2016*
                      Pasadena, California

                          Filed June 7, 2016

     Before: A. Wallace Tashima, Barry G. Silverman,
           and Susan P. Graber, Circuit Judges.


  *
    The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2                      MENDOZA V. RCALA

                              Order;
                        Per Curiam Opinion


                           SUMMARY**


                  Employment Discrimination

    The panel withdrew its opinion filed April 14, 2016, and
filed a new opinion affirming the district court’s summary
judgment in favor of defendant in plaintiff’s action alleging
that defendant violated the Americans with Disabilities Act
when it failed to return her to a full time position following
her medical leave.

    The panel affirmed the district court’s summary judgment
on claims of disability discrimination and disparate treatment.
The panel stated that the Ninth Circuit’s ADA cases,
requiring a plaintiff who alleges disparate treatment to show
either that a discriminatory animus is the sole reason for the
challenged action or that discrimination is one of two or more
reasons for the challenged decision, at least one of which may
be legitimate, remain good law following EEOC v.
Abercrombie & Fitch Stores, Inc., 135 S. Ct. 2028 (2015), a
Title VII case. The panel also affirmed the district court’s
summary judgment on plaintiff’s reasonable accommodation
claim.




  **
     This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                   MENDOZA V. RCALA                         3

                        COUNSEL

William W. Bloch, LA Superlawyers, Los Angeles,
California, for Plaintiff-Appellant.

Daniel R. Sullivan, Carrie A. Stringham, Sullivan, Ballog &
Williams, LLP, Santa Ana, California, for Defendant-
Appellee.


                          ORDER

   The per curiam opinion filed April 14, 2016, 2016 WL
1459214, is WITHDRAWN, and a new opinion is to be filed
contemporaneously with this order.



                         OPINION

PER CURIAM:

    Plaintiff Alice Mendoza appeals the district court’s entry
of summary judgment in favor of defendant in Mendoza’s
action alleging that the defendant violated the Americans with
Disabilities Act of 1990 (“ADA”) when it failed to return her
to a full time position following Mendoza’s medical leave.
We have jurisdiction under 28 U.S.C. § 1291. We review de
novo, Snead v. Metro. Prop. & Cas. Ins. Co., 237 F.3d 1080,
1087 (9th Cir. 2001), and we affirm.

    Mendoza worked full-time as a bookkeeper for a small
parish church. She took sick leave for ten months, during
which the pastor of the church took over the bookkeeping
4                  MENDOZA V. RCALA

duties himself and determined that the job could be done by
a part-time bookkeeper. When Mendoza returned from sick
leave, there no longer was a full-time bookkeeping position,
so the pastor offered her a part-time job, which Mendoza
declined. Because the parties do not contest the issue on
appeal, we assume without deciding that Mendoza is a
qualified individual with a “disability” to bring her claims
within the coverage of the ADA, see 42 U.S.C. § 12112(a), in
spite of the fact that her doctor cleared her to return to work
with “no limitations.”

    The district court properly granted summary judgment to
the Archbishop on Mendoza’s disability discrimination and
disparate treatment claims because Mendoza failed to raise a
triable dispute as to whether the Archbishop’s legitimate,
nondiscriminatory reason for not returning Mendoza to full-
time work was pretextual. See id. at 1093–94 (holding that,
under the ADA, if an employee establishes a prima facie case
and the employer provides a nondiscriminatory reason for its
adverse action, the employee must raise a triable issue as to
pretext); see also Pac. Shores Props., LLC v. City of Newport
Beach, 730 F.3d 1142, 1158 (9th Cir. 2013) (holding that a
plaintiff who alleges disparate treatment may demonstrate
that discriminatory reason more likely than not motivated
defendant).

    The Supreme Court’s recent decision in EEOC v.
Abercrombie & Fitch Stores, Inc., 135 S. Ct. 2028 (2015),
does not affect our analysis. In Abercrombie & Fitch, the
Supreme Court held that, in a Title VII action alleging
disparate treatment, the plaintiff need only show that the need
for a religious accommodation was a factor motivating the
employer’s adverse decision. Id. at 2032. Knowledge is not
a requirement of a Title VII claim. Id. at 2032–33. “An
                       MENDOZA V. RCALA                                 5

employer may not make an applicant’s religious practice,
confirmed or otherwise, a factor in employment decisions
. . . . If the [job] applicant actually requires an
accommodation of that religious practice, and the employer’s
desire to avoid the prospective accommodation is a
motivating factor in his decision, the employer violates Title
VII.” Id. at 2033.

    Mendoza’s claims are distinguishable, because she
alleged, not Title VII violations, but violations of the ADA,
which defines discrimination “to include an employer’s
failure to make ‘reasonable accommodation[] to the known
physical or mental limitations.’” Id. (quoting 42 U.S.C.
§ 12112(b)(5)(A)). We take the opportunity to reiterate that
our ADA cases, which allow a plaintiff who alleges disparate
treatment to prove her case by demonstrating either that “a
discriminatory animus is the sole reason for the challenged
action” or that “discrimination is one of two or more reasons
for the challenged decision, at least one of which may be
legitimate,” remain good law. See Head v. Glacier Nw, Inc.,
413 F.3d 1053, 1066 (9th Cir. 2005).1

    The district court properly granted summary judgment to
the Archbishop on Mendoza’s reasonable accommodation
claim because Mendoza failed to establish that a full-time
position was available. See Dark v. Curry Cty., 451 F.3d
1078, 1088 (9th Cir. 2006) (holding that the plaintiff has the
burden to show existence of reasonable accommodation that


 1
   We need not decide in this case whether Supreme Court cases decided
subsequent to Head have eroded Head’s vitality. See Bukiri v. Lynch,
No. 15-56524, 2016 WL 1567030, at *1 n.1 (9th Cir. Apr. 19, 2016)
(unpublished decision) (collecting cases from other circuits and declining
to address the issue as “not outcome determinative”).
6                  MENDOZA V. RCALA

would have enabled her to perform the essential functions of
an available job).

   We need not and do not decide in the first instance
whether the Archbishop or the parish church was Mendoza’s
employer, because it is not necessary for the purpose of
deciding this appeal.

    AFFIRMED.